Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of April 20, 2015, by and among Vanguard Natural Resources, LLC, a Delaware
limited liability company (“Parent”), each of Lime Rock Resources A, L.P., a
Delaware limited partnership, Lime Rock Resources B, L.P., a Delaware limited
partnership, and Lime Rock Resources C, L.P. a Delaware limited partnership
(collectively, the “Unitholders” and each, a “Unitholder”), LRR Energy, L.P., a
Delaware limited partnership (the “Partnership”), LRE GP, LLC, a Delaware
limited liability company and the general partner of the Partnership (the
“Partnership GP”), and, solely for purposes of Section 3.2, Lime Rock Management
LP, a Delaware limited partnership (“Management”), Lime Rock Resources II-A,
L.P., a Delaware limited partnership (“LRR II-A”), and Lime Rock Resources II-C,
L.P., a Delaware limited partnership (“LRR II-C,” and, together with Management
and LRR II-A, the “Non-Fund I GP Sellers”).  The parties to this Agreement are
sometimes referred to herein collectively as the “parties,” and individually as
a “party.” Capitalized terms used herein without definition shall have the
respective meanings specified in the Merger Agreement (as defined below).

 

WHEREAS, the Unitholders, collectively, own certain common units of the
Partnership (the “Common Units”, together with any other partnership interests
in the Partnership or Rights with respect thereto acquired (whether beneficially
or of record) by the Unitholders after the date hereof and prior to the earlier
of the Closing or the termination of all of the Unitholders’ obligations under
this Agreement, including any partnership interests in the Partnership or Rights
acquired by means of purchase, dividend or distribution, or issued upon the
exercise of any options or warrants or the conversion of any convertible
securities or otherwise, being collectively referred to herein as the
“Securities”);

 

WHEREAS, Parent, Lighthouse Merger Sub, LLC, a Delaware limited liability
company and wholly owned subsidiary of Parent (“Merger Sub”), the Unitholders,
the Non-Fund I GP Sellers, the Partnership and the Partnership GP propose to
enter into a Purchase Agreement and Plan of Merger, dated as of the date hereof
(the “Merger Agreement”), pursuant to which, among other things, (i) Parent will
purchase all of the outstanding membership interests in the Partnership GP and
(ii) Merger Sub will be merged with and into the Partnership, with the
Partnership surviving as a wholly owned, directly and indirectly, Subsidiary of
Parent, all upon the terms of, and subject to the conditions set forth in, the
Merger Agreement (the “Merger”);

 

WHEREAS, the approval of the Merger and the Merger Agreement by the affirmative
vote or consent of the holders, as of the record date for the Partnership
Meeting, of at least a majority of the Outstanding (as defined in the Existing
Partnership Agreement) Partnership Common Units, voting as a class, is a
condition to the consummation of the Merger; and

 

WHEREAS, as a condition to the willingness of the Parent Entities to enter into
the Merger Agreement and as an inducement and in consideration therefor, the
Unitholders, the Partnership and the Partnership GP have agreed to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and

 

--------------------------------------------------------------------------------


 

sufficiency of which are hereby acknowledged, intending to be legally bound, the
parties hereto agree as follows:

 

ARTICLE I
VOTING;
GRANT AND APPOINTMENT OF PROXY

 

Section 1.1           Voting.  From and after the date hereof until the earlier
of (x) the consummation of the Merger or (y) the termination of the Merger
Agreement pursuant to and in compliance with the terms therein (such earlier
date, the “Expiration Date”), each Unitholder irrevocably and unconditionally
hereby agrees that at any meeting (whether annual or special and each adjourned
or postponed meeting) of the Partnership Unitholders, however called, or in
connection with any written consent of the Partnership Unitholders, each
Unitholder (in such capacity and not in any other capacity) will (i) appear at
such meeting or otherwise cause all of the Securities owned by such Unitholder
(whether beneficially or of record) to be counted as present thereat for
purposes of calculating a quorum and (ii) vote or cause to be voted (including
by proxy or written consent, if applicable) all of the Securities owned by such
Unitholder (whether beneficially or of record):

 

(a)         with respect to each meeting at which a vote of the Unitholders on
the Merger is requested (a “Merger Proposal”), in favor of such Merger Proposal
(and, in the event that such Merger Proposal is presented as more than one
proposal, in favor of each proposal that is part of such Merger Proposal), and
in favor of any other matter presented or proposed as to approval of the Merger
or any part or aspect thereof or any other transactions or matters contemplated
by the Merger Agreement;

 

(b)         against any Alternative Proposal, without regard to the terms of
such Alternative Proposal, or any other transaction, proposal, agreement or
action made in opposition to adoption of the Merger Agreement or in competition
or inconsistent with the Merger and the other transactions or matters
contemplated by the Merger Agreement;

 

(c)          against any other action, agreement or transaction, that is
intended, that could reasonably be expected, or the effect of which could
reasonably be expected, to materially impede, interfere with, delay, postpone,
discourage or adversely affect the Merger or any of the other transactions
contemplated by the Merger Agreement or the performance by such Unitholder of
its obligations under this Agreement, including: (i) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving the Partnership or any of its Subsidiaries; (ii) a sale, lease or
transfer of a material amount of assets of the Partnership or any of its
Subsidiaries (other than the Merger or any other transactions contemplated by
the Merger Agreement) or a reorganization, recapitalization or liquidation of
the Partnership or any of its Subsidiaries; (iii) an election of new members to
the board of directors of the Partnership GP, other than nominees to the board
of directors of the Partnership GP who are serving as directors of the
Partnership GP on the date of this Agreement or as otherwise provided in the
Merger Agreement; (iv) any material change in the present capitalization or
distribution policy of the Partnership or any amendment or other change to the
Partnership Certificate of Limited Partnership, the Existing Partnership
Agreement or other organizational documents of the Partnership or its
Subsidiaries, except if approved in writing by

 

2

--------------------------------------------------------------------------------


 

Parent or as otherwise expressly provided in the Merger Agreement; or (v) any
other material change in the Partnership’s organizational structure or business,
except if approved in writing by Parent or as otherwise expressly provided in
the Merger Agreement;

 

(d)         against any action, proposal, transaction or agreement that would
reasonably be expected to result in a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of the
Partnership Entities contained in the Merger Agreement, or of any Unitholder
contained in this Agreement; and

 

(e)          in favor of any other matter necessary or desirable to the
consummation of the transactions contemplated by the Merger Agreement, including
the Merger (clauses (a) through (e) of this Section 1.1, the “Required Votes”).

 

Section 1.2           Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)         From and after the date hereof until the Expiration Date, each
Unitholder hereby irrevocably and unconditionally grants to, and appoints,
Parent and any designee thereof as such Unitholder’s proxy and attorney-in-fact
(with full power of substitution), for and in the name, place and stead of such
Unitholder, to vote or cause to be voted (including by proxy or written consent,
if applicable) its Securities in accordance with the Required Votes.

 

(b)         Each Unitholder hereby represents that any proxies heretofore given
in respect of the Securities, if any, are revocable, and hereby revokes such
proxies.

 

(c)          Each Unitholder hereby affirms that the irrevocable proxy set forth
in this Section 1.2 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of such Unitholder under this Agreement.  Each Unitholder hereby
further affirms that the irrevocable proxy set forth in this Section 1.2 is
coupled with an interest and, except upon the occurrence of the Expiration Date,
is intended to be irrevocable.  Each Unitholder agrees, until the Expiration
Date, to vote its Securities in accordance with Section 1.1(a) through
Section 1.1(e) above as instructed by Parent in writing.  The parties agree that
the foregoing is a voting agreement.

 

Section 1.3           Restrictions on Transfers.  Each Unitholder hereby agrees
that, from the date hereof until the Expiration Date, it shall not, directly or
indirectly, except in connection with the consummation of the Merger, (a) sell,
transfer, assign, tender in any tender or exchange offer, pledge, encumber,
hypothecate or similarly dispose of (by merger, by testamentary disposition, by
operation of law or otherwise), either voluntarily or involuntarily, or enter
into any contract, option or other arrangement or understanding with respect to
the sale, transfer, assignment, pledge, Lien, hypothecation or other disposition
of (by merger, by testamentary disposition, by operation of Law or otherwise),
any Securities, (b) deposit any Securities into a voting trust or enter into a
voting agreement or arrangement or grant any proxy, consent or power of attorney
with respect thereto other than, and that is inconsistent with, this Agreement,
or (c) agree (regardless of whether in writing) to take any of the actions
referred to in the foregoing clause (a) or (b).

 

Section 1.4           Partnership Change in Recommendation.  Notwithstanding
anything to the contrary in this Agreement, if at any time following the date
hereof and prior to the

 

3

--------------------------------------------------------------------------------


 

Expiration Date there occurs a Partnership Change in Recommendation pursuant to
Section 7.3(c) of the Merger Agreement, then the obligations of the Unitholders
set forth in Section 1.1 and the irrevocable proxy and power of attorney in
Section 1.2 shall be of no force and effect.  Notwithstanding anything to the
contrary in this Section 1.4, the restrictions set forth in Section 1.3 shall
continue to apply with respect to the Securities until the Expiration Date.

 

ARTICLE II
NO SOLICITATION

 

Section 2.1           Restricted Activities.  Prior to the Expiration Date, no
Unitholder shall, and each Unitholder shall cause its Affiliates and
Representatives not to, directly or indirectly, (a) initiate, solicit, knowingly
encourage or knowingly facilitate any inquiry, proposal or offer that would
reasonably be expected to lead to an Alternative Proposal, (b) enter into or
participate in any discussions or negotiations regarding, or furnish to any
Person any non-public information with respect to, or that could reasonably be
expected to lead to, any Alternative Proposal, (c) take any action to release or
permit the release of any Person from, or amend, waive or permit the amendment
or waiver of any provision of, any “standstill” or similar agreement or
provision to which the Partnership is or becomes a party or under which the
Partnership has any rights, or (d) resolve or agree to do any of the foregoing
(the activities specified in clauses (a) through (d) being hereinafter referred
to as the “Restricted Activities”).  For the purposes of this Agreement,
“Representatives” means, with respect to any Person, the officers, directors,
employees, agents, advisors and other representatives of such Person (in each
case, acting in their capacity as such to such Person).

 

Section 2.2           Notification.  Each Unitholder shall, and shall cause its
Representatives to, immediately cease and cause to be terminated any discussions
or negotiations with any Person conducted heretofore with respect to an
Alternative Proposal.  From and after the date hereof until the Expiration Date,
each Unitholder will promptly (and in no event later than 24 hours after
receipt) (a) advise Parent in writing of any Alternative Proposal (and any
changes thereto) it receives in its capacity as a Partnership Unitholder and the
material terms and conditions of any such Alternative Proposal, including the
identity of such Person making such Alternative Proposal, and (b) provide Parent
with copies of all written proposals or draft agreements received by such
Unitholder in its capacity as a Partnership Unitholder setting forth the terms
and conditions of, or otherwise relating to, such Alternative Proposal.  Each
Unitholder will keep Parent reasonably informed of all material developments
with respect to the status and terms of any such Alternative Proposal, offers,
inquiries or requests (and such Unitholder shall promptly provide Parent with
copies of any additional written proposals received by such Unitholder in its
capacity as a Partnership Unitholder or that such Unitholder has delivered to
any third party making an Alternative Proposal relating to such Alternative
Proposal) and of the status of any such discussions or negotiations.  Each
Unitholder agrees not to enter into any agreement with any Person subsequent to
the date of this Agreement and prior to the Expiration Date that prohibits such
Unitholder from providing any information to Parent in accordance with this
Section 2.2.  This Section 2.2 shall not apply to any Alternative Proposal
received by the Partnership.

 

Section 2.3           Capacity.  Each Unitholder is signing this Agreement
solely in its capacity as a Partnership Unitholder, and nothing contained herein
shall in any way limit or

 

4

--------------------------------------------------------------------------------


 

affect any actions taken by any Representative of such Unitholder in his or her
capacity as a director, officer or employee of the Partnership GP, and no action
taken in any such capacity as a director, officer or employee shall be deemed to
constitute a breach of this Agreement.

 

Section 2.4           Non-Solicitation.

 

(a)         During the period beginning on the Effective Time and ending on the
second anniversary of the Closing Date (the “Restricted Period”), the
Unitholders shall not, and shall cause their respective controlled Affiliates
not to, without the prior written consent of Parent, anywhere in North America,
directly or indirectly, hire, engage, or solicit for employment (or engagement
as a consultant) any Person employed by or on behalf of Parent or its
Subsidiaries, or encourage or induce or attempt to encourage or induce any such
Person to leave such employment or engagement; provided, however, that the
foregoing provision shall not prevent the Unitholders or any of their controlled
Affiliates from employing any such Person who (i) contacts any of the
Unitholders or any of their controlled Affiliates at his or her own initiative
without any prior solicitation or contact by or encouragement from the
Unitholders or any of their controlled Affiliates, (ii) responds to a mass media
solicitation or advertisement that is not directed at such Person or (iii) has
not been employed by Parent or any of its Affiliates for a period of three
months, other than as a result of an action of the Unitholders or any controlled
Affiliate of any of the Unitholders that otherwise would be prohibited hereby. 
For the avoidance of doubt, Lime Rock Partners III, L.P., Lime Rock Partners IV,
L.P., Lime Rock Partners V, L.P., Lime Rock Partners VI, L.P., Lime Rock
Partners VII, L.P. (collectively, “Lime Rock Partners”), Lime Rock Management LP
and any portfolio companies of Lime Rock Partners are not controlled Affiliates
of the Unitholders.

 

(b)         During the Restricted Period, Parent shall not, and shall cause its
controlled Affiliates not to, without the prior written consent of the
applicable Unitholder, anywhere in North America, directly or indirectly, hire,
engage, or solicit for employment (or engagement as a consultant) any Person
employed by or on behalf of the Unitholders or their Affiliates as of
immediately following the Closing, or encourage or induce or attempt to
encourage or induce any such Person to leave such employment or engagement;
provided, however, that the foregoing provision shall not prevent Parent or any
of its Affiliates from employing any such Person who (i) contacts Parent or any
of its Affiliates at his or her own initiative without any prior solicitation or
contact by or encouragement from Parent or any of its Affiliates, (ii) responds
to a mass media solicitation or advertisement that is not directed at such
Person or (iii) has not been employed by the Unitholders or any of their
Affiliates for a period of three months, other than as a result of an action of
Parent or any of its Affiliates that otherwise would be prohibited hereby.

 

(c)          The parties hereto acknowledge and agree that Parent and its
Affiliates, successors and assigns, in the case of Section 2.4(a), and the
Unitholders and each of their Affiliates, successors, and assigns, in the case
of Section 2.4(b), would suffer irreparable harm from a breach of
Section 2.4(a) or Section 2.4(b), respectively, by any Unitholder or Parent or
their respective controlled Affiliates, as applicable, and that money damages
would not be an adequate remedy for any such breach. Therefore, in the event of
a breach or threatened breach of this Section 2.4, (i) Parent and each of its
Affiliates or their respective successors and assigns, in the case of a breach
of Section 2.4(a), and (ii) the Unitholders and each of their Affiliates or
their respective successors and assigns, in the case of a breach of
Section 2.4(b), in each case of the

 

5

--------------------------------------------------------------------------------


 

foregoing clauses (i) and (ii), in addition to other rights and remedies
available at Law or in equity, shall be entitled to specific performance,
injunctive, and other equitable relief in order to enforce or prevent any breach
of the provisions of this Section 2.4. The restrictive covenants set forth in
this Section 2.4 shall be construed as agreements independent of any other
provision in this Agreement, and the existence of any claim or cause of action
against a party, whether predicated upon this Agreement, the Merger Agreement or
otherwise, shall not constitute a defense to the enforcement of the covenants
contained in this Section 2.4.

 

(d)         If the final judgment of a court of competent jurisdiction declares
any term or provision of this Section 2.4 to be invalid or unenforceable, the
parties hereto agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified to cover the maximum duration, scope or area
permitted by Law. In addition, in the event of a breach of this Section 2.4 by
any party, the Restricted Period shall be tolled with respect to such breach
until such breach has been duly cured. Each party agrees that the restrictions
contained in this Section 2.4 are reasonable and necessary to protect all
parties’ legitimate business interests.

 

ARTICLE III
REPRESENTATIONS,  WARRANTIES AND COVENANTS
OF THE UNITHOLDERS

 

Section 3.1           Representations and Warranties.  Each Unitholder
represents and warrants to Parent as follows: (a) such Unitholder has full legal
right and capacity to execute and deliver this Agreement, to perform such
Unitholder’s obligations hereunder and to consummate the transactions
contemplated hereby; (b) this Agreement has been duly executed and delivered by
such Unitholder and the execution, delivery and performance of this Agreement by
such Unitholder and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of such Unitholder
and no other actions or proceedings on the part of such Unitholder are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby; (c) this Agreement constitutes the valid and binding agreement of such
Unitholder, enforceable against such Unitholder in accordance with its terms;
(d) the execution and delivery of this Agreement by such Unitholder does not,
and the consummation of the transactions contemplated hereby and the compliance
with the provisions hereof will not, conflict with or violate any Laws or
agreements binding upon such Unitholder or the Securities owned by such
Unitholder, nor require any authorization, consent or approval of, or filing
with, any Governmental Entity, except for filings with the SEC by such
Unitholder; (e) such Unitholder owns, beneficially and of record, or controls
the Securities set forth opposite such Unitholder’s name on Exhibit A attached
hereto; and (f) such Unitholder owns, beneficially and of record, or controls
all of its Securities free and clear of any proxy, voting restriction, adverse
claim or other Lien (other than Permitted Encumbrances or any restrictions
created by this Agreement) and has sole voting power with respect to the
Securities and sole power of disposition with respect to all of the Securities,
with no restrictions on such Unitholder’s rights of voting or disposition
pertaining thereto, except for such transfer restrictions of general
applicability as may be provided under the Securities Act of 1933, as amended,
and the “blue

 

6

--------------------------------------------------------------------------------


 

sky” laws of the various states of the United States, and no person other than
such Unitholder has any right to direct or approve the voting or disposition of
any of the Securities.

 

Section 3.2           Lock-up Agreement.

 

(a)         Without the prior written consent of the Partnership, none of the
Unitholders or the Non-Fund I GP Sellers (collectively, the “Restricted
Unitholders” and each, a “Restricted Unitholder”) shall, during the period
commencing on the Closing Date and continuing for 90 days after the Closing Date
(the “Lock-up Period”), (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any common units of Parent (“Parent Common Units”) or
any securities convertible into or exercisable or exchangeable for Parent Common
Units (including without limitation, Parent Common Units or such other
securities which may be deemed to be beneficially owned by such Restricted
Unitholder in accordance with the rules and regulations of the SEC and
securities which may be issued upon exercise of an option or warrant)
(collectively, the “Lock-up Securities”) or publicly disclose the intention to
make any offer, sale, pledge or disposition, (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Parent Common Units or such other securities, whether any
such transaction described in clause (i) or (ii) above is to be settled by
delivery of Parent Common Units or such other securities, in cash or otherwise
or (iii) make any demand for or exercise any right with respect to the
registration of any of the Lock-up Securities except in accordance with the
Registration Rights Agreement.

 

(b)         In furtherance of the foregoing, Parent and any duly appointed
transfer agent for the registration or transfer of the Lock-up Securities
described herein are hereby authorized to decline to make any transfer of
Lock-up Securities if such transfer would constitute a violation or breach of
this Section 3.2.

 

Section 3.3           Certain Related Party Agreements.  Effective as of the
Closing, each applicable Unitholder shall, or shall cause its applicable
Affiliates to, terminate the contracts evidencing the Partnership Related Party
Transactions set forth on Exhibit B attached hereto, in each case without any
further obligation or liability of the Partnership or its Subsidiaries of any
kind or nature, and the Unitholders shall deliver to Parent in connection with
the Closing evidence reasonably satisfactory to Parent of such termination.

 

Section 3.4           Certain Other Agreements.  Each Unitholder hereby:

 

(a)         irrevocably waives, and agrees not to exercise, any rights of
appraisal or rights of dissent from the Merger that such Unitholder may have
with respect to the Securities;

 

(b)         agrees to promptly notify Parent and the Partnership of the number
of any new Securities acquired by such Unitholder after the date hereof and
prior to the Expiration Date; and, for the avoidance of doubt, any such
Securities shall be subject to the terms of this Agreement as though owned by
such Unitholder on the date hereof;

 

7

--------------------------------------------------------------------------------


 

(c)          agrees to permit the Parent and the Partnership to publish and
disclose in the Proxy Statement such Unitholder’s identity and ownership of the
Securities and the nature of the such Unitholder’s commitments, arrangements and
understandings under this Agreement; and

 

(d)         shall and does authorize the Partnership or its counsel to notify
the Partnership’s transfer agent that there is a stop transfer order with
respect to all of the Securities (and that this Agreement places limits on the
voting and transfer of such Securities); provided, however, that Partnership or
its counsel further notifies the Partnership’s transfer agent to lift and vacate
the stop transfer order with respect to the Securities following the Expiration
Date.

 

ARTICLE IV
TERMINATION

 

This Agreement shall terminate and be of no further force or effect upon the
Expiration Date.  Notwithstanding the preceding sentence, (a) the obligations
contained in Section 3.2 shall survive the occurrence of the Expiration Date
only if the Merger is consummated, and (b) the obligations contained in this
Article IV and Article V shall survive any termination of this Agreement. 
Nothing in this Article IV shall relieve or otherwise limit any party of
liability for willful breach of this Agreement.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1           Expenses.  Each party shall bear their respective
expenses, costs and fees (including attorneys’, auditors’ and financing fees, if
any) in connection with the preparation, execution and delivery of this
Agreement and compliance herewith, whether or not the Merger and the other
transactions contemplated by the Merger Agreement are effected.

 

Section 5.2           Notices.  All notices and other communications hereunder
will be in writing and deemed given if delivered personally or by facsimile
transmission, or mailed by a nationally recognized overnight courier or
registered or certified mail (return receipt requested), postage prepaid, to the
parties hereto at the following addresses (or at such other address for a party
as specified by like notice; provided, however, that notices of a change of
address will be effective only upon receipt thereof):

 

If to Parent, to:

 

Vanguard Natural Resources, LLC
5847 San Felipe, Suite 3000
Houston, Texas 77057
Attn:  Scott W. Smith, President and Chief Executive Officer
Facsimile: (832) 327-2260

 

With a copy to (which does not constitute notice):

 

Paul Hastings LLP
600 Travis Street, 58th Floor
Houston, Texas 77002

 

8

--------------------------------------------------------------------------------


 

Attention:  James E. Vallee / Douglas V. Getten
Facsimile: (713) 353-3100

 

If to any Unitholder or any GP Seller, to:

 

Heritage Plaza
1111 Bagby Street, Suite 4600

Houston, Texas 77002
Attention:  Eric Mullins
Facsimile: (713) 292-9560

 

With a copy to (which does not constitute notice):

 

274 Riverside Avenue

Westport, CT 06880

Attention: Kris Agarwal

Facsimile: (203) 293-2760

 

If to the Partnership or the Partnership GP, to:

 

Heritage Plaza
1111 Bagby Street, Suite 4600

Houston, Texas 77002
Attention:  Eric Mullins

Facsimile: (713) 292-9560

 

With a copy to (which does not constitute notice):

 

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002
Attention:  Jon W. Daly / Henry Havre
Facsimile: (713) 238-7492

 

Section 5.3           Amendments; Waivers.  Any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed (i) in the case of an amendment, by Parent, each Unitholder, the
Partnership and the Partnership GP and (ii) in the case of a waiver, by the
party (or parties) against whom the waiver is to be effective.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

Section 5.4           Assignment.  No party to this Agreement may assign any of
its rights or obligations under this Agreement, including by sale of stock,
operation of law in connection with a merger or sale of substantially all the
assets, without the prior written consent of the other parties hereto; provided,
however, that Parent may assign its rights and obligations under this

 

9

--------------------------------------------------------------------------------


 

Agreement without the consent of any other party to an Affiliate of Parent as of
the date hereof, so long as Parent remains liable for its obligations hereunder.

 

Section 5.5           No Partnership, Agency, or Joint Venture.  This Agreement
is intended to create, and creates, a contractual relationship and is not
intended to create, and does not create, any agency, partnership, joint venture
or any like relationship between the parties hereto.

 

Section 5.6           Entire Agreement.  This Agreement together with the Merger
Agreement, the Registration Rights Agreement and the Confidentiality Agreement
constitute the entire agreement and understanding of the parties hereto with
respect to the matters therein and supersede all prior agreements and
understandings on such matters.

 

Section 5.7           No Third-Party Beneficiaries.  Subject to Section 5.4, the
provisions of this Agreement are binding upon, inure to the benefit of the
parties hereto and their respective successors and assigns, and no provision of
this Agreement is intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any Person other than the parties hereto and their
respective successors.

 

Section 5.8           Jurisdiction; Specific Performance; Waiver of Jury Trial.

 

(a)         The parties hereto submit to the exclusive jurisdiction of the Court
of Chancery of the State of Delaware or, if such Court does not have subject
matter jurisdiction, to the Superior Court of the State of Delaware or, if
jurisdiction is vested exclusively in the Federal courts of the United States,
the Federal courts of the United States sitting in the State of Delaware, and
any appellate court from any such state or Federal court, and hereby irrevocably
and unconditionally agree that all claims with respect to any such claim shall
be heard and determined in such Delaware court or in such Federal court, as
applicable.  The parties hereto agree that a final judgment in any such claim is
conclusive and may be enforced in any other jurisdiction by suit on the judgment
or in any other manner provided by law.  Each of the parties hereto irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any related matter in any Delaware state or Federal court located in the
State of Delaware and the defense of an inconvenient forum to the maintenance of
such claim in any such court.

 

(b)         The parties hereto agree that irreparable damage would occur and
that the parties hereto would not have any adequate remedy at law in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached and it is accordingly
agreed that, to the fullest extent permitted by Law, the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement, in each
case, in accordance with this Section 5.8 in the Delaware Court of Chancery or
any state or federal court sitting in the State of Delaware, this being in
addition to any other remedy to which they are entitled at law or in equity.  To
the fullest extent permitted by Law, each of the parties hereto agrees that it
will not oppose the granting of an injunction, specific performance and other
equitable relief as provided herein on the basis that (x) any party hereto has
an adequate remedy at law or (y) an award of specific performance is not an
appropriate remedy for any reason at law or equity.

 

10

--------------------------------------------------------------------------------


 

Each party hereto further agrees that no other party hereto shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 5.8(b), and each
party hereto irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 

(c)   TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN CONNECTION WITH, THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.  ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 5.8(c) WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.

 

Section 5.9    Governing Law.  This Agreement is governed by and construed and
enforced in accordance with the Laws of the State of Delaware, without giving
effect to any conflicts of law principles that would result in the applicable of
any Law other than the Law of the State of Delaware.

 

Section 5.10 Interpretation.  Unless expressly provided for elsewhere in this
Agreement, this Agreement will be interpreted in accordance with the following
provisions: (a) the words “this Agreement,” “herein,” “hereby,” “hereunder,”
“hereof,” and other equivalent words refer to this Agreement as an entirety and
not solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used; (b) examples are
not to be construed to limit, expressly or by implication, the matter they
illustrate; (c) the word “including” and its derivatives means “including
without limitation” and is a term of illustration and not of limitation; (d) all
definitions set forth herein are deemed applicable whether the words defined are
used herein in the singular or in the plural and correlative forms of defined
terms have corresponding meanings; (e) the word “or” is not exclusive, and has
the inclusive meaning represented by the phrase “and/or”; (f) a defined term has
its defined meaning throughout this Agreement and each exhibit and schedule to
this Agreement, regardless of whether it appears before or after the place where
it is defined; (g) all references to prices, values or monetary amounts refer to
United States dollars; (h) wherever used herein, any pronoun or pronouns will be
deemed to include both the singular and plural and to cover all genders;
(i) this Agreement has been jointly prepared by the parties hereto, and this
Agreement will not be construed against any Person as the principal draftsperson
hereof or thereof and no consideration may be given to any fact or presumption
that any party had a greater or lesser hand in drafting this Agreement; (j) the
captions of the articles, sections or subsections appearing in this Agreement
are inserted only as a matter of convenience and in no way define, limit,
construe or describe the scope or extent of such section, or in any way affect
this Agreement; (k) any references herein to a particular Section, Article or
Exhibit means a Section or Article of, or an Exhibit to, this Agreement unless
otherwise expressly stated herein; the Exhibit attached hereto is incorporated
herein by reference and will be considered part of this

 

11

--------------------------------------------------------------------------------


 

Agreement; (l) unless otherwise specified herein, all accounting terms used
herein will be interpreted, and all determinations with respect to accounting
matters hereunder will be made, in accordance with GAAP, applied on a consistent
basis; (m) all references to days mean calendar days unless otherwise provided;
and (n) all references to time mean Houston, Texas time.

 

Section 5.11 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which is an original, and all of which, when taken
together, constitute one Agreement.  Delivery of an executed signature page of
this Agreement by facsimile or other customary means of electronic transmission
(e.g., “pdf”) will be effective as delivery of a manually executed counterpart
hereof.

 

Section 5.12 Severability.  Any provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

 

PARENT:

 

 

 

VANGUARD NATURAL RESOURCES, LLC

 

 

 

 

 

 

By:

/s/ Scott W. Smith

 

 

 

 

Name:

Scott W. Smith

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

 

PARTNERSHIP:

 

 

 

 

LRR ENERGY, L.P.

 

 

 

 

By:

LRE GP, LLC, its general partner

 

 

 

 

By:

/s/ Eric Mullins

 

 

 

 

Name:

Eric Mullins

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

 

 

PARTNERSHIP GP:

 

 

 

 

LRE GP, LLC

 

 

 

 

By:

/s/ Eric Mullins

 

 

 

 

Name:

Eric Mullins

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

 

 

UNITHOLDERS:

 

 

 

 

LIME ROCK RESOURCES A, L.P.

 

 

 

 

By:

Lime Rock Resources GP, L.P.,

 

 

its general partner

 

 

 

 

By:

LRR GP, LLC, its general partner

 

 

 

 

By:

/s/ Eric Mullins

 

 

 

 

Name:

Eric Mullins

 

Title:

Co-Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

LIME ROCK RESOURCES B, L.P.

 

 

 

 

By:

Lime Rock Resources GP, L.P.,

 

 

its general partner

 

 

 

 

By:

LRR GP, LLC, its general partner

 

 

 

 

By:

/s/ Eric Mullins

 

 

 

 

Name:

Eric Mullins

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

 

 

LIME ROCK RESOURCES C, L.P.

 

 

 

 

By:

Lime Rock Resources GP, L.P.,

 

 

its general partner

 

 

 

 

By:

LRR GP, LLC, its general partner

 

 

 

 

By:

/s/ Eric Mullins

 

 

 

 

Name:

Eric Mullins

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

 

 

NON-FUND I GP SELLERS (solely for the purposes of Section 3.2):

 

 

 

 

LIME ROCK MANAGEMENT LP

 

 

 

 

By:

Lime Rock Management GP, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ John T. Reynolds

 

 

 

 

Name:

John T. Reynolds

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

LIME ROCK RESOURCES II-A, L.P.

 

 

 

 

By:

Lime Rock Resources II-A GP, LLC,

 

 

its general partner

 

 

 

 

By:

Lime Rock Resources GP II, L.P.,

 

 

its sole member

 

 

 

 

By:

LRR GP II, LLC, its general partner

 

 

 

 

By:

/s/ Eric Mullins

 

 

 

 

Name:

Eric Mullins

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

 

 

LIME ROCK RESOURCES II-C, L.P.

 

 

 

 

By:

Lime Rock Resources II-C GP, LLC,

 

 

its general partner

 

 

 

 

By:

Lime Rock Resources GP II, L.P.,

 

 

its sole member

 

 

 

 

By:

LRR GP II, LLC, its general partner

 

 

 

 

By:

/s/ Eric Mullins

 

 

 

 

Name:

Eric Mullins

 

Title:

Co-Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Lime Rock Resources A, L.P.            1,224,544 Common Units

 

Lime Rock Resources B, L.P.            405,995 Common Units

 

Lime Rock Resources C, L.P.            6,939,061 Common Units

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Purchase and Sale Agreement dated March 18, 2013 between Lime Rock Resources
II-A, L.P. and Lime Rock Resources II-C, L.P. and LRR Energy, L.P. and LRE
Operating, LLC.

 

Stakeholders’ Agreement, dated effective as of May 5, 2011, by and among LRR
Energy, L.P., LRE GP, LLC, Lime Rock Resources GP, L.P., Lime Rock Resources A,
L.P., Lime Rock Resources B, L.P., Lime Rock Resources C, L.P., Lime Rock
Management LP, Lime Rock Resources GP II, L.P., Lime Rock Resources II-A, L.P.
and Lime Rock Resources II-C, L.P.

 

Credit Agreement, dated as of July 22, 2011, among LRE Operating, LLC, as
Borrower, LRR Energy, L.P., as Parent Guarantor, the lenders from time to time
party thereto, Wells Fargo Bank, National Association, as Administrative Agent,
Bank of America, N.A., as Syndication Agent, and BNP Paribas, Citibank, N.A. and
Royal Bank of Canada, as Co-Documentation Agents.

 

First Amendment dated as of September 30, 2011 to Credit Agreement dated as of
July 22, 2011, among LRE Operating, LLC, as Borrower, LRR Energy, L.P., as
Parent Guarantor, the lenders from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent, Bank of America, N.A., as
Syndication Agent, and BNP Paribas, Citibank, N.A. and Royal Bank of Canada, as
Co-Documentation Agents.

 

Second Amendment dated as of June 8, 2012 to Credit Agreement dated as of
July 22, 2011, among LRE Operating, LLC, as Borrower, LRR Energy, L.P., as
Parent Guarantor, the lenders from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent, Bank of America, N.A., as
Syndication Agent, and BNP Paribas, Citibank, N.A. and Royal Bank of Canada, as
Co-Documentation Agents.

 

Third Amendment dated as of June 27, 2012 to Credit Agreement dated as of
July 22, 2011, among LRE Operating, LLC, as Borrower, LRR Energy, L.P., as
Parent Guarantor, the lenders from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent, Bank of America, N.A., as
Syndication Agent, and BNP Paribas, Citibank, N.A. and Royal Bank of Canada, as
Co-Documentation Agents.

 

Omnibus Agreement, dated as of November 16, 2011, by and among LRR Energy, L.P.,
LRE GP, LLC, LRE Operating, LLC, LRR GP, LLC, Lime Rock Resources A, L.P., Lime
Rock Resources B, L.P., Lime Rock Resources C, L.P. and Lime Rock Management LP.

 

Services Agreement, dated as of November 16, 2011, by and among Lime Rock
Management LP, Lime Rock Resources Operating Company, Inc., LRE GP, LLC, LRR
Energy, L.P. and LRE Operating, LLC.

 

Purchase, Sale, Contribution, Conveyance and Assumption Agreement, dated as of
November 16, 2011, by and among Lime Rock Resources A, L.P., Lime Rock Resources
B, L.P., Lime Rock Resources C, L.P., LRE GP, LLC, LRR Energy, L.P. and LRE
Operating, LLC.

 

Amended and Restated Purchase, Sale, Contribution, Conveyance and Assumption
Agreement, dated effective as of November 16, 2011, by and among Lime Rock
Resources A, L.P., Lime Rock Resources B, L.P., Lime Rock Resources C, L.P., LRE
GP, LLC, LRR Energy, L.P. and LRE Operating, LLC.

 

LRE GP, LLC Long-Term Incentive Plan, adopted as of November 10, 2011.

 

Purchase and Sale Agreement between Lime Rock Resources A, L.P., Lime Rock
Resources B, L.P., Lime Rock Resources C, L.P. and LRR Energy, L.P. and LRE
Operating, LLC dated as of May 2, 2012.

 

Second Lien Credit Agreement dated as of June 28, 2012, among LRE Operating,
LLC, as Borrower, LRR Energy, L.P., as Parent Guarantor, the lenders from time
to time party thereto and Wells Fargo Energy Capital, Inc., as Administrative
Agent.

 

--------------------------------------------------------------------------------


 

First Amendment to Second Lien Credit Agreement dated effective as of March 21,
2013 between LRE Operating, LLC, LRR Energy, L.P., the Lenders party thereto and
Wells Fargo Energy Capital, Inc., as administrative agent.

 

Intercreditor Agreement dated as of June 28, 2012, by and among Wells Fargo
Bank, N.A., as First Lien Agent and Collateral Agent, Wells Fargo Energy
Capital, Inc., as Second Lien Agent, LRE Operating, LLC, as Borrower, and LRR
Energy, L.P., as Parent Guarantor.

 

Second Amendment dated as of February 12, 2014 to Second Lien Credit Agreement
dated as of June 28, 2012, among LRE Operating, LLC, as Borrower, LRR Energy,
L.P., as Parent Guarantor, the lenders from time to time party thereto and Wells
Fargo Energy Capital, Inc., as Administrative Agent.

 

Third Amendment dated as of June 6, 2014 to Second Lien Credit Agreement dated
as of June 28, 2012, among LRE Operating, LLC, as Borrower, LRR Energy, L.P., as
Parent Guarantor, the lenders from time to time party thereto and Wells Fargo
Energy Capital, Inc., as Administrative Agent.

 

Fourth Amendment dated as of October 1, 2014 to Credit Agreement dated as of
July 22, 2011, among LRE Operating, LLC, as borrower, LRR Energy, L.P., as
parent guarantor, the lenders from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent.

 

Fourth Amendment dated as of October 1, 2014 to Second Lien Credit Agreement
dated as of June 28, 2012, among LRE Operating, LLC, as Borrower, LRR Energy,
L.P., as Parent Guarantor, the lenders from time to time party thereto and Wells
Fargo Energy Capital, Inc., as Administrative Agent.

 

--------------------------------------------------------------------------------